Title: From George Washington to Otho Holland Williams, 26 April 1792
From: Washington, George
To: Williams, Otho Holland


(Private) 
Dear Sir,Philadelphia April 26th 1792  
Your letter of the 18th Instt came duly to hand, as did the one to which it alludes. To the latter I could make no reply for reasons which will (perhaps have) occurred to you. Sensible however, if you had not assured me of it, that you meant not to give me pain by the proposition therein contained, I can assure you that I feel none, and that, with the same esteem & regard I always professed to have for you, I remain Dear Sir Your Most Obedient and Affectionate Servant

Go: Washington

